                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 BRANDON SWALLOW,                                  )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )       No. 4:18-cv-1045-JMB
                                                   )
 CORIZON HEALTH, et al.,                           )
                                                   )
                 Defendants.                       )

                          OPINION, MEMORANDUM AND ORDER

       This matter is before the Court upon review of an amended complaint filed by plaintiff

Brandon Swallow. For the reasons discussed below, the Court will dismiss the Missouri

Department of Corrections (“MDOC”) from this action. The Court will also dismiss plaintiff’s

official-capacity claims against George Lombardi, Anne Precythe, Cindy Griffith and Stanley

Payne to the extent plaintiff seeks relief other than prospective injunctive relief. The Court will

direct the Clerk of Court to effect service upon the remainder of the amended complaint.

                                            Background

       At the time of the events giving rise to this lawsuit, plaintiff was incarcerated at Potosi

Correctional Center (“PCC”) and Eastern Reception, Diagnostic and Correctional Center

(“ERDCC”). He brings this civil action pursuant to 42 U.S.C. § 1983 against Dr. William

McKinney, Dr. Karen Duberstein, Corizon Health, Inc., George Lombardi, Anne Precythe, Cindy

Griffith, Stanley Payne, and the Missouri Department of Corrections. Plaintiff sues the individual

defendants in their official and individual capacities.

       Plaintiff’s allegations include the denial of constitutionally adequate medical care for his

serious medical conditions. These conditions included poorly controlled ulcerative colitis, extreme
weight loss, inability to eat and swallow, vomiting, diarrhea, bloody stool, frequent bowel

movements, loss of bowel control, weakness and fatigue, anemia, sepsis, severe bacterial and

fungal infection, unviable bowel sections, and related pain and discomfort. The denial of

constitutionally adequate care resulted in the rupture of plaintiff’s colon, which necessitated a

colectomy and ileostomy. Thereafter, plaintiff was denied constitutionally adequate care for

serious medical conditions including internal fistulas and profuse drainage of his inflamed surgery

wounds, burning caused by the drainage, fever, and related pain and discomfort. He was also

forced to wear diapers and live in abhorrent conditions. These conditions included a cell

contaminated with fecal matter due to plaintiff’s inability to control his bowels. He was also denied

adequate dressing changes and showers while his surgical wound drained foul-smelling, feces-like

discharge, causing delayed healing of his wounds and causing him to spend significant time in

badly soiled wound dressings and clothing. Plaintiff seeks declaratory and monetary relief.

                                             Discussion

       The Eleventh Amendment prohibits suits against states and state agencies for any kind of

relief. Monroe v. Arkansas State University, 495 F.3d 591, 594 (8th Cir. 2007). The MDOC is a

state agency. See Walker v. Missouri Department of Corrections, 213 F.3d 1035, 1036 (8th Cir.

2000). Accordingly, the Court will dismiss the MDOC from this action. The Court will also

dismiss plaintiff’s official-capacity claims against defendants Lombardi, Precythe, Griffith, and

Payne to the extent that plaintiff seeks relief other than prospective injunctive relief. See Monroe,

495 F.3d at 594 (state officials may be sued in their official capacities for prospective injunctive

relief without violating the Eleventh Amendment). This dismissal is without prejudice to plaintiff

asserting claims against these defendants in their individual capacities, or asserting claims against

these defendants in their official capacities for prospective injunctive relief.



                                                  2
       Upon review of the remainder of the amended complaint, the Court concludes that

plaintiff’s allegations state plausible claims for relief. The Court will therefore direct the Clerk of

Court to effect service upon the defendants.

       Accordingly,

       IT IS HEREBY ORDERED that the Missouri Department of Corrections is DISMISSED

from this action. A separate order of partial dismissal will be entered herewith.

       IT IS FURTHER ORDERED that plaintiff’s official-capacity claims against George

Lombardi, Anne Precythe, Cindy Griffith and Stanley Payne are DISMISSED without prejudice

to plaintiff asserting claims against these defendants in their individual capacities, or asserting

claims against these defendants in their official capacities for prospective injunctive relief. A

separate order of partial dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint, pursuant to the service agreement the Court maintains with

the Missouri Attorney General’s Office, as to defendants George Lombardi, Anne Precythe, Cindy

Griffith and Stanley Payne.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint, pursuant to the service agreement the Court maintains with

Corizon, as to defendants Dr. William McKinney, Dr. Karen Duberstein, and Corizon Health, Inc.

       Dated this 18th day of December, 2019.




                                                  3
  HENRY EDWARD AUTREY
UNITED STATES DISTRICT JUDGE




4
